Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 15-18 in the reply filed on 12/6/2022 is acknowledged.
Claims 1-14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (USPGPub 2008/0160320) in view of Bach et al. (USPGPub 2006/0084713).
Regarding claim 15, Beck teaches providing a composition that can comprise urethane methacrylate (reasonably implied as aliphatic given that the base urethane methacrylate structure is aliphatic and there is no mention of a need for aromatic urethane methacrylates)[0086], a crosslinking agent (1,6-hexanediol diacrylate)[0218], a photoinitiator [0220], a chemical initiator system comprising a peroxide (BPO)[0217] and a cure promoter (any reducing agent listed in [0217]), and a filler wherein the composition is applied as an automotive clearcoat [0208] and UV cured (see Table 2).  Beck fails to teach the UV curing time. However, Bach teaches that UV cure times for similar products comprising photocured acrylates for automotive applications (see abstract and [0001]) are cured in timeframes that substantially overlap the range of the current claims [0069].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the UV cure time of Bach for the UV curable acrylate based coating composition of Beck as a combination of a prior art UV curing time with a prior art UV curing process wherein the results would be predictable based on the similarity of the products being cured.
Regarding claims 16-17, Bach further teaches that the UV radiation may be provided by and LED source [0071] using wavelengths reading on the current claims.
Regarding claim 18, Beck teaches thicknesses larger than 5mm [0224] and less than 5mm [0228]. This reasonably implies that Beck teaches the use of thicknesses overlapping the single thickness of 5mm claimed.  Beck in view of Bach fails to explicitly teach the curing time employed for a structure of exactly 5mm in uncured thickness. However, Beck teaches that the level of UV curing obtained is directly related to the UV exposure time.  Therefore in the absence of criticality of the specific UV exposure time of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention optimize the UV cure time of Beck in view of Bach in order to control the level of curing for any given thickness of substrate provided. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717